Citation Nr: 1034835	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
prostatitis, status post transurethral electrovaporization of the 
prostate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1965.

In March 2009, the RO granted the Veteran's claim of entitlement 
to service connection for prostatitis and assigned a 
noncompensable rating, effective May 28, 2002.  The Veteran 
disagreed with that rating and perfected an appeal to the Board 
of Veterans' Appeals (Board). 

In May 2009, the Board remanded the claim for additional 
development.  Following the requested development, the VA Appeals 
Management Center in Washington, D.C. granted the Veteran a 10 
percent rating for prostatitis but retained the initial effective 
date of May 28, 2002.  Because that was not a full grant of 
benefits sought, the case was returned to the Board for further 
appellate action.

In his April 2009 Notice of Disagreement, the Veteran raised 
contentions to the effect that service connection was warranted 
for ejaculatory dysfunction.  That claim has not been certified 
to the Board on appeal nor has it otherwise been developed for 
appellate purposes.  Therefore, the Board has no jurisdiction 
over that claim and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2009).  It is referred 
to the RO, however, for appropriate action.


FINDING OF FACT

Since service connection became effective, May 28, 2002, the 
Veteran's prostatitis, status post transurethral 
electrovaporization of the prostate, has been manifested 
primarily by groin pain, dysuria, intermittent urgency and waking 
once a night to urinate.  




CONCLUSION OF LAW

The criteria have not been met for an initial rating in excess of 
10 percent for prostatitis, status post transurethral 
electrovaporization of the prostate.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.115b, Diagnostic Code 7527 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to an 
increased rating for prostatitis.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board finds 
that VA has met that duty.

In March 2009, the RO granted the Veteran's claim of entitlement 
to service connection for prostatitis and assigned a 
noncompensable rating, effective May 28, 2002.  The Veteran 
disagreed with that rating and this appeal ensued.  Thereafter, 
VA notified the Veteran of the information and evidence necessary 
to substantiate and complete his claim for an increased rating, 
including the evidence to be provided by him and notice of the 
evidence VA would attempt to obtain.  VA informed the Veteran 
that in order to establish an increased rating, he would have to 
submit evidence showing that his prostatitis had increase in 
severity.  In particular, he was informed that VA would consider 
the nature and symptoms of his prostatitis, the severity and 
duration of those symptoms, and the impact of his prostatitis on 
his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant records 
(including private 
records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of records and 
reports reflecting his treatment by private health care providers 
from August 1996 through February 2005; records reflecting his 
treatment by VA from July 2003 through November 2009; several 
extracts from medical texts pertaining to prostatitis; and a 
March 2005 statement from the Veteran's wife.  In February 2009, 
VA examined the Veteran to determine the extent of his impairment 
due to prostatitis.  The VA examination report shows that the 
examiner reviewed the Veteran's medical history, interviewed and 
examined the Veteran, documented his current medical conditions, 
and rendered diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examination is adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
Although had had two hearings concerning the issue of entitlement 
to service connection for prostatitis, he has not requested, to 
date, a hearing with respect to the rating assigned for that 
disability.  Accordingly, the Board will consider the Veteran's 
claim on the basis of the evidence of record.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim, and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  In fact, in July 2010, he stated that he had no 
further evidence to submit.  Accordingly, the Board will proceed 
to the merits of the appeal.

Analysis

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2008).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Prostatitis is rated in accordance with the criteria set forth in 
38 C.F.R. § 4.115b, Diagnostic Code 7527.  That disorder is rated 
on the basis of voiding dysfunction or urinary tract infections, 
whichever is more predominant.

With respect to voiding dysfunction, prostatitis, is rated as 
urine leakage, frequency, or obstructed voiding.  When there is 
continual urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence, a 20 percent rating is 
warranted, when the Veteran is required to wear absorbent 
materials which must be changed less than two times per day.  A 
40 percent rating is warranted, when the Veteran is required to 
wear absorbent materials which must be changed two to four times 
per day.  

In cases of urinary frequency, a 10 percent rating is warranted 
when there a daytime voiding interval between two and three 
hours, or; when the Veteran awakens to void two times per night.  
A 20 percent rating is warranted when there a daytime voiding 
interval between one and two hours, or; when the Veteran awakens 
to void three to four times per night.  

With respect to voiding obstruction, a 10 percent rating is 
warranted when there is Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) with 
any one or combination of the following:  1) Post void residuals 
greater than 150 cc;  2) Uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc/sec);  3) Recurrent urinary tract 
infections secondary to obstruction; or 4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  A 30 percent 
rating is warranted for voiding dysfunction when there is urinary 
retention requiring intermittent or continuous catheterization.  

With respect to urinary tract infections, a 10 percent rating is 
warranted when the infection requires long-term drug therapy with 
one to two hospitalizations per year and/or requiring intensive 
management.  A 30 percent rating is warranted for recurrent 
symptomatic infection requiring drainage/frequent hospitalization 
(greater, than two times a year), and/or requiring continuous 
intensive management.  Otherwise, prostatitis will be rated as 
renal dysfunction.

With respect to renal dysfunction, a 30 percent rating is 
warranted when albumin is constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in this case, service 
connection is granted and an initial rating award is at issue 
separate ratings can be assigned for separate periods from the 
time service connection became effective.)  Fenderson v. West, 12 
Vet. App. 119 (1999).  That is, a veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the service connection claim 
was filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

Prior to service connection becoming effective on May 28, 2002, 
the Veteran was treated on multiple occasions for prostatitis and 
required hospitalization approximately once a year.  Since 
service connection became effective, he has continued to receive 
treatment for prostatitis, manifested primarily by a tender 
prostate, painful dysuria, and urinary obstruction.  His 
treatment included two periods of hospitalization, one from 
September to October 2002 and one in March 2003.  On the later 
occasion, he underwent laser surgery, transurethral 
electrovaporization of the prostate.  

In May 2003 and February 2005, the Veteran's private healthcare 
provider noted that he had treated the Veteran intermittently for 
more than ten years for benign prostatic hypertrophy and 
prostatitis with recurrent urinary tract infections; and in March 
2005, the Veteran's wife reported that the Veteran was having 
increased groin pain and trouble urinating.  Although the Veteran 
also submitted several extracts from medical texts pertaining to 
prostatitis, they did not identify his case, specifically, or 
otherwise apply to his particular claim.  Nevertheless, in 
February 2009, VA examined the Veteran to determine the extent of 
the impairment due to his service-connected prostatitis.  

During the VA examination, the Veteran reported intermittent 
urgency and waking once a night to urinate.  He denied renal 
dysfunction, hesitancy, urinary incontinence, recurrent urinary 
tract infections, renal colic, bladder stones, or acute 
nephritis.  He was still taking medication; however, it was noted 
that he had not required additional intervention, such as 
catheterization, dilations, drainage, dialysis, or treatment for 
neoplasms.  Indeed, the examiner found the Veteran much improved.  

Evidence added to the record, since the VA examination, remains, 
essentially, negative for the treatment for prostatitis.  In 
fact, since the March 2003 surgery, the Veteran's treatment 
records have been, generally, silent for evidence of voiding 
dysfunction, urinary frequency, obstructed voiding, a urinary 
tract infection, or renal dysfunction.  

Finally, the Board notes that there is no evidence that the 
Veteran's prostatitis causes him to miss work or otherwise 
interferes with his employment.  Similarly, there is no evidence 
that it impairs his ability to perform his activities of daily 
living.  In this regard, the evidence, such as a February 2008 VA 
treatment record, shows that the Veteran is independent in 
eating, grooming, toileting, and bladder management.

In light of the foregoing, the Board finds that the Veteran meets 
or more nearly approximates the schedular criteria for the 10 
percent rating currently in effect.  Accordingly, an increased 
rating is not warranted, and the appeal is denied.

In arriving at the foregoing decision, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-connected 
prostatitis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms."  Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected prostatitis.  In this regard, the record does not show 
that the Veteran has required frequent hospitalizations for that 
disorder.  Indeed, no unusual clinical picture has been 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's 
prostatitis presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
prostatitis is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


